DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 17, 26, 40, 41, 47, 52, 58-63, 67-68 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2010/0270567) in view of Tischler et al. (US 2012/0146066), and further in view of Akiyama (US 2003/0214725).
Regarding claim 1, Emerson et al. teach in Fig. 1, a system (light emission package; Abstract) comprising: a substrate (common submount 14; Fig. 1, paragraph [0055]); and an array of at least three light emitting devices (solid state emitters 12A-12D; Fig. 1, paragraph [0055]) comprising GaN (GaN LED, one of the embodiment of solid state emitters; paragraph [0003]) supported by the substrate (14; Fig. 1, paragraph [0055]), the array of light emitting devices (12A-12D) being configured such that all of the light emitting devices in the array (12A-12D) have emitting areas different than each of the emitting areas of the other light emitting devices in the array of light emitting devices (12A-12D have different colors and different colors LEDs can have different emissive areas to compensate performance difference; [0064], [0071]).
However, the device of Fig. 1 differs from the claimed invention by not clearly showing emitting areas are rectangular emitting areas, wherein at least some of the rectangular emitting areas are defined by a length having a different magnitude than a width of the rectangular emitting areas, wherein the length is in a direction perpendicular to the width, and wherein all of the light emitting devices in the array are aligned in a single row.
In the same field of endeavor of LEDs, Tischler et al. teach emitting areas (4264s; Fig. 43; [0294]) are rectangular emitting areas (the rectangulars in Fig. 44 corresponding to 4264s in Fig. 43), wherein at least some of the rectangular emitting areas (the rectangulars in Fig. 44 corresponding to 4264s in Fig. 43) are defined by a length (vertical length in Fig. 44) having a different magnitude than a width (horizontal width in Fig. 44) of the rectangular emitting areas 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Emerson et al. and Tischler et al. and to use rectangular emitting areas as taught by Tischler et al., because rectangle emitting areas are common features of typical LEDs forming an array of LEDs as taught by Tischler et al. ([0294]).
In the same field of endeavor of LEDs, Akiyama teaches wherein all of the light emitting devices (4, 5, 6 and 7; Fig. 7, [0050]) in the array (array of a single line) are aligned in a single row (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Emerson et al., Tischler et al. and Akiyama and to have the light emitting devices aligned in a single row as taught by Akiyama (Fig. 7), because this is one of the typical arrangement of the light emitting devices as taught by Akiyama ([0056]). 
Regarding claim 10, Emerson et al. teach the system of claim 1, wherein the array of light emitting devices (12A-12D) comprises four light emitting devices (see Fig. 1).
Regarding claim 17, Emerson et al. teach in Fig. 1, wherein the array of light emitting devices (12A-12D).
Emerson et al. do not teach in Fig. 1, the array of light emitting devices comprises five light emitting devices.
Emerson et al. teach in paragraph [0071], the array of light emitting devices can comprises five light emitting devices (using more than one green LEDs, e.g. two green LEDs; [0071]).

Regarding claim 26, Emerson et al. teach in Fig. 1, wherein the array of light emitting devices (12A-12D).
Emerson et al. do not teach in Fig. 1, the array of light emitting devices comprises six light emitting devices.
Emerson et al. teach in paragraph [0071], the array of light emitting devices can comprises six light emitting devices (using more than one green LEDs, e.g. three green LEDs; [0071]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Emerson et al. and Emerson et al. and to have an array of six LEDs as taught by Emerson et al., because more than one green LED can be added to overcome green light deficiency as taught by Emerson et al. ([0071]). 
Regarding claim 40, Emerson et al. teach the system of claim 1, wherein the array of light emitting devices (12A-12D) being positioned such that a ratio of a sum of a total area of all of the light emitting devices in the array of light emitting devices (about 4 mm2; [0056]) to the area defined by an outer perimeter of the array of light emitting devices (about 4.84 mm; i.e. 2.2 mm x 2.2 mm with .2 mm spacing; [0056]) is at least about 0.75 (0.83).
Regarding claim 41
Regarding claim 47, Emerson et al. teach the system of claim 1, wherein the substrate (14) is a portion of a package (solid state light emitter package 50; Fig. 1, [0055]).
Regarding claim 52, Emerson et al. teach the system of claim 1, wherein at least one of the light emitting devices in the array of light emitting devices (12A-12D) comprises a light emitting diode ([0004]).
Regarding claim 58, Emerson et al. teach the array (12A-12D) comprises a Red LED (red solid state emitters/die; paragraph [0056-0057]) and a Green LED (green solid state emitters/die; paragraph [0056-0057]).
Emerson et al. do not teach the array is configured such that the ratio of the emitting area of the Red LED to the emitting area of the Green LED is in the range from 0.7 to 1.3.
Parameters such as the ratio of the emitting area of the Red LED to the emitting area of the Green LED in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to compensate for performance differences among emitters of different colors (paragraph [0071]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the ratio of the emitting area of the Red LED to the emitting area of the Green LED within the range as claimed in order to compensate for performance differences among emitters of different colors.
Regarding claim 59, Emerson et al. teach the array (12A-12D) comprises a Blue LED (blue solid state emitters/die; paragraph [0056-0057]) and a Red LED (red solid state emitters/die; paragraph [0056-0057]).
Emerson et al. do not teach the array is configured such that the ratio of the emitting area of the Blue LED to the emitting area of the Red LED is in the range from 0.15 to 0.75.

Regarding claim 60, Emerson et al. teach the array (12A-12D) comprises a Blue LED (blue solid state emitters/die; paragraph [0056-0057]) and a Green LED (green solid state emitters/die; paragraph [0056-0057]).
Emerson et al. do not teach the array is configured such that the ratio of the emitting area of the Blue LED to the emitting area of the Green LED is in the range from 0.15 to 0.75.
Parameters such as the ratio of the emitting area of the Blue LED to the emitting area of the Green LED in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to compensate for performance differences among emitters of different colors (paragraph [0071]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the ratio of the emitting area of the Blue LED to the emitting area of the Green LED within the range as claimed in order to compensate for performance differences among emitters of different colors.
Regarding claim 61, Emerson et al. teach the array (12A-12D) comprises a Blue LED (blue solid state emitters/die; paragraph [0056-0057]) and a White LED (white solid state emitters/die; paragraph [0056-0057]).

Parameters such as the ratio of the emitting area of the Blue LED to the emitting area of the White LED in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to compensate for performance differences among emitters of different colors (paragraph [0071]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the ratio of the emitting area of the Blue LED to the emitting area of the White LED within the range as claimed in order to compensate for performance differences among emitters of different colors.
Regarding claim 62, Emerson et al. teach the array (12A-12D) comprises a White LED (white solid state emitters/die; paragraph [0056-0057]) and a Red LED (red solid state emitters/die; paragraph [0056-0057]).
Emerson et al. do not teach the array is configured such that the ratio of the emitting area of the White LED to the emitting area of the Red LED is in the range from 0.45 to 1.05.
Parameters such as the ratio of the emitting area of the White LED to the emitting area of the Red LED in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to compensate for performance differences among emitters of different colors (paragraph [0071]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the ratio of the emitting area of the White LED to the emitting area of the Red LED within the range as claimed in order to compensate for performance differences among emitters of different colors.
Regarding claim 63, Emerson et al. teach the array (12A-12D) comprises a White LED (white solid state emitters/die; paragraph [0056-0057]) and a Green LED (green solid state emitters/die; paragraph [0056-0057]).
Emerson et al. do not teach the array is configured such that the ratio of the emitting area of the White LED to the emitting area of the Green LED is in the range from 0.45 to 1.05.
Parameters such as the ratio of the emitting area of the White LED to the emitting area of the Green LED in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to compensate for performance differences among emitters of different colors (paragraph [0071]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the ratio of the emitting area of the White LED to the emitting area of the Green LED within the range as claimed in order to compensate for performance differences among emitters of different colors.
Regarding claim 67, Emerson et al. teach the system of claim 1, wherein the substrate (14) is a portion of a package (solid state light emitter package 50; Fig. 1, [0055]).
Regarding claim 68, Emerson et al. teach the array of light emitting devices (12A-12D) being positioned such that the spacing between the nearest edges of neighboring light emitting devices in the array is no more than 200 microns (0.2 mm, i.e. 200 microns, [0056]).
Regarding claim 70, Emerson et al. teach the emitting areas in Fig. 1.
However, the device of Fig. 1 differs from the claimed invention by not clearly showing the emitting areas are the rectangular emitting areas, wherein all of the rectangular emitting areas are defined by a length having a different magnitude than a width of the rectangular emitting areas. 
rectangular emitting areas (the rectangulars in Fig. 44 corresponding to 4264s in Fig. 43), wherein all of the rectangular emitting areas (the rectangulars in Fig. 44 corresponding to 4264s in Fig. 43; [0294]) are defined by a length (vertical length in Fig. 44) having a different magnitude than a width (horizontal width in Fig. 44) of the rectangular emitting areas (the rectangulars in Fig. 44 corresponding to 4264s in Fig. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Emerson et al. and Tischler et al. and to use rectangular emitting areas for all the LEDs as taught by Tischler et al., because rectangle emitting areas are common features of typical LEDs forming an array of LEDs as taught by Tischler et al. ([0294]).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/11/2022